DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on July 12, 2021 in which claims 21-40 are pending in the application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 21-40 of US Application No. 17/373,197 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,062,535.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). 
5.	Claims 21-40 of US Application No. 17/373,197 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,424,135.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 21-25 and 33-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al, (WO 2014/148976 A1).
In regard to claim 21, Andersson et al. discloses a vehicle computing system comprising processing resources that execute instructions to cause the vehicle computing system to:
obtain data indicative of one or more parameters associated with a vehicle (page 5 line 28-page 6 line 14 discloses “Figure 2 shows an autonomous vehicle 2 with a device that will be described next. The device 5 can, for example, be a computer in the vehicle 2, or a control unit (ECU - Electronic Control Unit). The device 5 is adapted so as to communicate with different units and components in the vehicle via one or a plurality of different networks in the vehicle”;
determine an operational state of the vehicle based on the one or more parameters (see page 6 line 16-page 7 line 29 which discloses a processor that analyzes the state of the vehicle and generates error signals based on the analysis, wherein the errors signal indicated  a fault in the system or the component, faults related to engine temperature , leaking brake fluid,  hot wheel bearing, leaking coolant, fault in the exhaust purification system, vibration, unusual noise etc.), wherein the operational state indicates that the vehicle is not in condition to provide a transportation service (see page 8 lines 15-22 “let the vehicle break down where it is “, page 9 line 8 together with page 10 lines 6-9, “the vehicle is directed to a repair site; in both cases the vehicle is out-of-service as it does not perform its allocated task anymore) (see page 7 line 31-page 9 line 8 for similar reasonings); and
in response to determining the operational state of the vehicle, provide data indicating that the vehicle is to be removed from a pool of vehicles that are designated as available to provide the transportation service (see page 8 lines 15-22 “let the vehicle break down where it is “, page 9 line 8 together with page 10 line 6-9, “the vehicle is directed to a repair site; in both cases the vehicle is out-of-service as it does not perform its allocated task anymore) (see page 7 line 31-page 9 line 8 for similar reasonings).

In regard to claim 22, Andersson et al. discloses wherein the vehicle is an autonomous vehicle (autonomous vehicle 2 in Fig. 2) , and the vehicle computing system is on-board the autonomous vehicle (see page 5 lines 28-30 “The device 5 can, for example, be a computer in the vehicle 2, or a control unit (ECU - Electronic Control Unit”) .

In regard to claim 23, Andersson et al. discloses wherein the transportation service is a delivery service (see page 9 lines 22-24), and wherein the vehicle is included in a fleet of vehicles that provide the delivery service (see page 9 line 8 and page 10 lines 6-15).

In regard to claim 24, Andersson et al. discloses wherein the pool of vehicles that are designated as available to provide the transportation service comprise one or more of the fleet of vehicles (see page 9 line 8 and page 10 lines 6-15).

In regard to claim 25, Andersson et al. discloses wherein determining the operational state of the vehicle comprises obtaining one or more thresholds corresponding to the one or more parameters (see at least page 6 line 18-page 7 line 20); and determining the operational state of the vehicle based on a comparison of the one or more parameters to the one or more thresholds (see at least page 6 line 18-page 7 line 20).

As to claims 33 and 35, they recite substantially the same limitations as the claim 1 above.   As such, claims 33 and 35 are rejected for substantially the same reasons given for the corresponding claim 1 above and are incorporated herein.

In regard to claim 34, Andersson et al. discloses wherein the vehicle is an autonomous vehicle that provides a delivery service (see page 9 lines 22-24).

In regard to claim 36, Andersson et al. discloses wherein the transportation service 1s a delivery service, and wherein the method further comprises receiving data indicative of a service request for the delivery service (see at least page 10 lines 12-26). 

In regard to claim 37, Andersson et al. discloses, wherein the vehicle is selected from the pool of vehicles to perform the delivery service (see page 9 lines 22-24,  page 9 line 8 and page 10 lines 6-15).

In regard to claim 38, Andersson et al. discloses wherein the method further comprises in response to receiving the data indicative of the service request for the delivery service, providing the data indicating that the vehicle is to be removed from the pool of vehicles that are designated as available to provide the transportation service (see at least page 9 line 8 and page 10 lines 6-15).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (WO 2014148976 A1) in view of Ramanujam  (335) (US 2015/0348335).
In regard to claims 26-28, 31 and 32 , Andersson et al.  meets the limitations of claim 25 but does not particularly disclose the limitations of claims 26-30.
Ramanujam  (335), in the same field of endeavor, discloses wherein the one or more parameters comprise at least one of a fuel parameter indicative of a current fuel level of the vehicle, a charge parameter indicative of a current energy level of the vehicle, or a data storage parameter indicative of a current amount of available data storage for the vehicle (see [0015]);  wherein the one or more thresholds comprise at least one of a fuel threshold indicative of a threshold level of fuel, a charge threshold indicative of a threshold energy level, or a data storage threshold indicative of a threshold amount of available data storage(see [0015]); wherein determining the operational state of the vehicle comprises determining the operational state of the vehicle in response to determining that at least one of: (1) the fuel parameter of the vehicle does not achieve the fuel threshold or (ii) the charge parameter of the vehicle does not achieve the charge threshold (see [0015]); wherein determining the operational state of the vehicle comprises determining the operational state of the vehicle in response to determining that data storage parameter of the vehicle does not achieve the data storage threshold (see at least [0015], [0020], [0047]); wherein the data storage threshold is determined based at least in part on a distance of the vehicle from at least one of a plurality of depots associated with the vehicle (see at least [0015], [0020], [0047]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Andersson et al.. with the storage parameter of Ramanujam  (335) in order to have enough memory storage space to provide guidance to the autonomous vehicle to navigate to example to the gas station for refueling or changing station to recharge the battery.

In regard to claims 29 and 30, Ramanujam  (335) discloses wherein the fuel threshold is determined based at least in part on a distance of the vehicle from at least one of a plurality of depots associated with the vehicle (see [0002]);  wherein the fuel threshold determined based at least in part on a travel route for the vehicle (see [0002])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Andersson et al.. with the storage parameter of Ramanujam  (335) in order to have enough memory storage space to provide guidance to the autonomous vehicle to navigate to example to the gas station for refueling or changing station to recharge the battery.

10.	Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (WO 2014148976 A1) in view of Ramanujam  (928) (US 2015/0339928).
In regard to claims 39 and 40 , Andersson et al.  meets the limitations of claim 38 but does not particularly disclose the limitations of claims 39-40.
Ramanujam  (928) discloses wherein the vehicle is associated with a delivery service provider (see at least abstract and [0014]-[0018], [0027], [0031]), wherein the delivery service provider is associated with a fleet of vehicles, and wherein at least one of the fleet of vehicles is associated with a respective vehicle status (see at least abstract and [0014]-[0018], [0027], [0031]); wherein removing the vehicle from the pool of vehicles that are designated as available to provide the transportation service comprises adjusting the respective vehicle status associated with the vehicle to indicate that the vehicle is unavailable to provide the vehicle service (see at least [0015]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Andersson et al. with the storage parameter of Ramanujam  (928) because such modification would enable the selection of and autonomous vehicle from the fleet of autonomous vehicles to perform the taxi service based on the availability of the autonomous vehicle and hence enable a driver to regain the control of the vehicle by acting alone, reduces the traffic congestion, and enhances the reliability and the reaction time as compared to the human drivers of the autonomous vehicle.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2017/009086 discloses driverless vehicle mainly uses an electronic control unit (ECU) (that is, a vehicle-mounted intelligent device) to perform precise control, computation and analysis for various parts in the vehicle, so that fully automatic driving of the vehicle operates is realized, thereby achieving autonomous driving of the vehicle.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661